Citation Nr: 0505207	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-31 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served with the recognized guerilla and the 
Regular Philippine Army from June 1942 to June 1946.  The 
veteran died in May 1976; the appellant in this case is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in May 1976.

2.  The veteran's recognized service with the recognized 
guerilla and the Regular Philippine Army from June 1942 to 
June 1946 did not satisfy the requisite service for the 
appellant's basic eligibility for VA death pension benefits.   

3.  The appellant's claim for accrued benefits was received 
by the RO more than one year after the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran did not meet the basic service eligibility 
requirements to entitle the appellant to VA nonservice-
connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

Analysis

Nonservice-connected death pension benefits

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits. 38 U.S.C.A. § 
1541 (West 2002).  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2004).

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In this case, the service department verified that the 
veteran had service with the recognized guerilla and the 
Regular Philippine Army from June 1942 to June 1946.  The law 
specifically excludes such service for purposes of 
entitlement to death pension benefits.  See Cacalda v. Brown, 
9 Vet. App. 261 (1996) (per curiam).  Consequently, the Board 
finds that there is no legal basis on which the appellant's 
claim can be based.  As the law and not the evidence is 
dispositive on this issue, it must be denied because of lack 
of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 
3.41 (2004).

Accrued benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. 
§ 3.1000(c) (2004).

The appellant's husband died in May 1976.  The appellant 
filed a claim for accrued benefits in March 2002.  

As the appellant missed the statutory deadline for filing her 
claim for accrued benefits, the pertinent facts in this case 
are not in dispute and the law is dispositive.  The 
appellant's claim must therefore be denied because it is 
without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


